Case 2:19-cr-00219-EEF-JCW Document 118 Filed 01/30/20 Page 1 of 4

U.S, DISTRI
EASTERN O1S TRET OF OUR

dl ag, 0 2020

U.S. Department of Justice

 

 

United States Attorney

Eastern District of Louisiana
Brian M. Klebba 650 Poydras Street, Suite 1600 Telephone: 504-680-3079
Assistant United States Attorney New Orleans, Louisiana 70130 Fax: $04-589-4395

Supervisor, Financial Crimes Unit

January 30, 2020

Honorable Eldon E. Fallon
United States District Judge
Eastern District of Louisiana
500 Poydras Street, Room C-456
New Orleans, Louisiana 70130

Re: United States v. Larry Williams
Criminal Docket No. 19-219

Dear Judge Fallon,

In compliance with the holding of Bryan v. United States, 492 F.2d 775 (Sth Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledge the following agreement between the Government and Larry Williams, the
defendant, in the above-captioned proceeding. Defendant’s undersigned counsel, Gary
Wainwright, has reviewed the terms of this agreement and has been advised by the defendant that
the defendant fully understands the terms of this agreement.

The defendant, Larry Williams, has been charged in a Superseding Indictment with one (1)
count of Conspiracy to Commit Wire Fraud in violation of Title 18, United States Code, Section
371 and one (1) count of Wire Fraud in violation of Title 18, United States Code, Section 1343.
The Government will allow the defendant to plead guilty to Count | of the Indictment and agrees
to dismiss the remaining count at sentencing. The Government agrees not to bring any additional
charges against Williams arising out of his, Genetta Isreal, Damian Labeaud, Mario Solomon, and
others’ scheme to defraud interstate commercial trucking carriers and insurance companies by
staging a collision on June 12, 2017, in New Orleans, LA.

The defendant further understands that the maximum penalty defendant may receive should
his plea of guilty be accepted is five (5) years imprisonment and/or a fine of $250,000 or the greater
of twice the gross gain to the defendant or twice the gross loss to any person under Title 18, United
States Code, Section 3571.

It is also understood that the restitution provisions of Sections 3663 and 3663A of Title 18,
United States Code, will apply and the defendant agrees that any restitution imposed will be non-
dischargeable in any bankruptcy proceeding and that defendant will not seek or cause to be sought

Page 1 of 4
ausa ‘42

Defendant
Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document 118 Filed 01/30/20 Page 2 of 4

a discharge or a finding of dischargeability as to the restitution obligation.

Further, the defendant understands that a mandatory special assessment fee of $100.00 per
count shall be imposed under the provisions of Section 3013 of Title 18, United States Code. This
special assessment must be paid on the date of sentencing. Failure to pay this special assessment
may result in the plea agreement being void.

The defendant further understands that the Court, in imposing a sentence of a term of
imprisonment, may include as part of the sentence a requirement that the defendant be placed on
a term of supervised release after imprisonment for a period of up to three (3) years pursuant to
Title 18, United States Code, Section 3583. Supervised release is a period following release from
prison during which defendant’s conduct will be monitored by the Court or the Court’s designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant’s supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18, United States Code, Section 3742 and Title 28, United
States Code, Section 1291, may give a criminal defendant the right to appeal his conviction,
sentence, restitution, fine, and judgment imposed by the Court. Defendant also understands that he
may have the right to file collateral challenges to his conviction and sentence, and judgment,
including but not limited to rights provided by Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, and writs of coram nobis and audita querela. Defendant further understands that Title
18, United States Code, Section 3582(c)(2), may allow the Court to grant a sentencing reduction
to the defendant if the defendant has been sentenced to a term of imprisonment based upon a
sentencing range that has been subsequently lowered by the United States Sentencing Commission
and determined to apply retroactively to defendants who already have been sentenced to a term of
imprisonment.

Acknowledging these rights, subject only to the exceptions indicated in subsection (d)
below, the defendant, in exchange for the promise(s) and agreement(s) made by the United States
in this plea agreement, knowingly and voluntarily:

a. Waives and gives up any right to appeal or contest his guilty plea, conviction,
sentence, fine, supervised release, and any restitution imposed by any judge under any applicable
restitution statute, including but not limited to any right to appeal any rulings on pretrial motions
of any kind whatsoever, as well as any aspect of his sentence, including but not limited to any and
all rights which arise under Title 18, United States Code, Section 3742 and Title 28, United States
Code, Section 1291;

b. Waives and gives up any right to appeal any order, decision, or judgment arising
out of or related to Title 18, United States Code, Section 3582(c)(2) imposed by any judge and
further waives and gives up any right to challenge the manner in which his sentence was
determined and to challenge any United States Sentencing Guidelines determinations and their
application by any judge to the defendant’s sentence and judgment;

c. Waives and gives up any right to challenge his sentence collaterally, including but
Page 2 of 4

AUSA PR

Defendant_G L/

Defense Counsel
Case 2:19-cr-00219-EEF-JCW Document118 Filed 01/30/20 Page 3 of 4

not limited to any and all rights which arise under Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, writs of coram nobis and audita querela, and any other collateral challenges to his
sentence of any kind; and

d. The defendant specifically does not waive, and retains the right to bring a direct
appeal of any sentence imposed in excess of the statutory maximum. The defendant also retains
the right to bring a post-conviction challenge if he establishes that ineffective assistance of counsel
directly affected the validity of this waiver of appeal and collateral challenge rights or the validity
of the guilty plea itself.

The defendant further waives any right to seek attorney’s fees and/or other litigation
expenses under the “Hyde Amendment,” Title 18, United States Code, Section 3006A and the
defendant acknowledges that the Government’s position in the instant prosecution was not
vexatious, frivolous or in bad faith.

The defendant understands that any discussions with defendant’s attorney or anyone else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those
discussions. The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
release. The defendant is also aware that in determining a fair and just sentence, the Court has the
authority and discretion, pursuant to Title 18, United States Code, Sections 3553 and 3661 and
Section 1B1.3 of the United States Sentencing Guidelines, to consider any and all “relevant
conduct” that the defendant was involved in, the nature and circumstances of the offenses, and the
history and characteristics of the defendant.

In an effort to resolve this matter in a timely fashion and show good faith, the defendant
agrees to knowingly, voluntarily, and expressly waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws his
decision to plead guilty, his guilty plea is later withdrawn or otherwise set aside, any statements
made by the defendant to law enforcement agents or an attorney for the prosecuting authority
during plea discussions, any statements made by the defendant during any court proceeding
involving the defendant’s plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads from such statements, factual bases or summaries, shall be admissible for
all purposes against the defendant in any and all criminal proceedings.

The defendant agrees to forfeit and give to the United States prior to the date of sentencing
any right, title and interest which the defendant may have in assets constituting or derived from
proceeds the defendant obtained directly or indirectly as a result of the violation(s) to which he is
pleading guilty and/or which are assets used or intended to be used in any manner or part to commit
and to facilitate the commission of the violation(s) to which defendant is pleading guilty. The
defendant further agrees not to contest the administrative, civil or criminal forfeiture of any such

Page 3 of 4
AUSA Ope
Defendant_L.w

Defense Counsel Z, __
a

Case 2:19-cr-00219-EEF-JCW Document118 Filed 01/30/20 Page 4 of 4

asset(s). These assets include, but are not limited to, any assets charged in the Indictment or any
Bill of Particulars filed by the United States. The defendant agrees that any asset charged in the
Indictment or Bill of Particulars is forfeitable as proceeds of the illegal activity for which he is
pleading guilty. With respect to any asset which the defendant has agreed to forfeit, the defendant
waives any constitutional and statutory challenges in any manner (including direct appeal,
collateral challenges of any type, habeas corpus motions or petitions, or any other means) to any
forfeiture carried out in accordance with this plea agreement on any grounds, including that the
forfeiture constitutes an excessive fine or punishment under the Eighth Amendment to the United
States Constitution.

The defendant further agrees to submit to interviews whenever and wherever requested by
law enforcement authorities regarding all assets currently or previously within defendant’s
possession. It is also understood that defendant will provide any and all financial information and
documentation requested by the government, agrees to voluntarily execute a complete and
thorough Financial Statement of Debtor, and further agrees to provide the requested List of Items
that is attached to the Financial Statement. The defendant understands this information may be
provided to a representative of any victim of this offense. The defendant recognizes that any
criminal monetary penalty, whether special assessment, criminal fine, or restitution, that is owed
as a result of his conviction will be immediately submitted to the Treasury Offset Program. The
defendant waives any objection to his inclusion in the Treasury Offset Program.

The defendant understands that the statements set forth above and in the attached SEALED
document (Attachment “A”) represents defendant’s entire agreement with the Government; there
are not any other agreements, letters, or notations that will affect this agreement.

 

Respectfully,

PETER G. STRASSER

UNITED STATES ATTORNEY

A-~ “A ] } 3 o/ 20
BRIAN M. KLEBBA " Date

Assistant United States Attorney
Cc $Y : [-E-SRAO

GARY W RIGHT’ Date
Attorney for the Defendant

nA wtuans [-28-Qo2o
Y WILLIAMS Date
Defendant

Page 4 of 4
